DETAILED ACTION
		Response to Amendment
 The amendment filed on 07/19/2022 has been entered and considered by Examiner. Claims 1, 2, 4-9, 11-16, and 18-21 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael J. Marcin on 07/26/2022.
The application has been amended as follows:
1.	(Currently Amended) A method, comprising:
storing, by a mobile platform, a plurality of digital signatures, each digital signature including information corresponding to a user, the information comprising operating system information to be used when booting the mobile platform for the user;  
receiving, by the mobile platform, a digital certificate from an integrated circuit card (“ICC”) via close-proximity radio communication prior to booting the mobile platform;
verifying the digital certificate with one of the digital signatures stored on the mobile platform prior to booting of the mobile platform; 
booting the mobile platform upon verification of the digital certificate of the ICC
establishing a secure communication channel between the mobile platform and a network based on the digital certificate;
obtaining measured boot values of the mobile platform;
	providing the measured boot values to a mobile device management (“MDM”) server; and
receiving a verification of a validity of the measured boot values from the MDM server.

2.	(Original) The method of claim 1, further including:
		disabling the mobile platform when the digital signature fails to verify the digital certificate.

3.	(Cancelled) 

4.	(Cancelled) 
		
5.	(Cancelled) 

6.	(Original) The method of claim 1, further including:
receiving a device-based user security credential via a user interface (“UI”) on the mobile platform; and
		verifying the device-based user security credential.

7.	(Original) The method of claim 6, wherein the device-based user security credential includes at least one of a personal identification number (“PIN”), a password, a swipe pattern, a motion pattern, voice recognition and facial recognition.

8.  	(Currently Amended) A non-transitory computer readable storage medium including a set of instructions executable by a processor, the set of instructions, when executed, resulting in a performance of the following:
store a plurality of digital signatures, each digital signature including information corresponding to a user, the information comprising operating system information to be used when booting a mobile platform for the user;
receive a digital certificate from an integrated circuit card (“ICC”) via close-proximity radio communication prior to booting the mobile platform;
verify the digital certificate with one of the digital signatures stored on the mobile platform prior to booting of the mobile platform; 
boot the mobile platform upon verification of the digital certificate of the ICC
establish a secure communication channel between the mobile platform and a network based on the digital certificate;
obtain measured boot values of the mobile platform;
	provide the measured boot values to a mobile device management (“MDM”) server; and
receiving a verification of a validity of the measured boot values from the MDM server.

9.  	(Original) The non-transitory computer readable storage medium of claim 8, wherein the execution of the set of instructions further results in the performance of the following:
disable the mobile platform when the digital signature fails to verify the digital certificate.

10.	(Cancelled) 

11.	(Cancelled)

12.	(Cancelled)

13.	(Original) The non-transitory computer readable storage medium of claim 8, wherein the execution of the set of instructions further results in the performance of the following:
receive a device-based user security credential via a user interface (“UI”) on the mobile platform; and
		verify the device-based user security credential.

14.	(Original) The non-transitory computer readable storage medium of claim 13, wherein the device-based user security credential includes at least one of a personal identification number (“PIN”), a password, a swipe pattern, a motion pattern, voice recognition and facial recognition.

15.	(Currently Amended) A mobile platform, comprising:
a non-transitory computer readable storage medium storing a plurality of digital signatures, each digital signature including information corresponding to a user, the information comprising operating system information to be used when booting a mobile platform for the user; and 
a processor receiving a digital certificate from an integrated circuit card (“ICC”) via close-proximity radio communication between the ICC and the mobile platform prior to booting the mobile platform, verifying the digital certificate with one of the digital signatures prior to booting of the mobile platform, booting the mobile platform upon verification of the digital certificate of the ICC using a public key provided by the digital certificate corresponding to the operating system information of the one of the digital signatures and establishing a secure communication channel between the mobile platform and a network based on the digital certificate, obtaining measured boot values of the mobile platform, providing the measured boot values to a mobile device management (“MDM”) server and receiving a verification of a validity of the measured boot values from the MDM server.

16.	(Original) The system of claim 15, wherein the processor disables the mobile platform when the digital signature fails to verify the digital certificate.

17.	(Cancelled)
 
18.	(Cancelled)

19.	(Original) The system of claim 15, wherein the processor receives a device-based user security credential via a user interface (“UI”) on the mobile platform and verifies the device-based user security credential.

20.	(Original) The system of claim 19, wherein the device-based user security credential includes at least one of a personal identification number (“PIN”), a password, a swipe pattern, a motion pattern, voice recognition and facial recognition.

21.	(Previously Presented) The method of claim 1, wherein establishing the secure communication channel is based on utilizing a credential and wherein the digital certificate is a credential.

Allowable Subject Matter
Claims 1, 2, 6-9, 13-16, and 19-21 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
	Kanemura discloses (Figs. 1, 40-45) a method, comprising: 
	receiving, by a mobile platform (terminal device e.g. 3282 or 0102), a digital certificate from an integrated circuit card (“ICC") (e.g. 3232 or 0107) via close-proximity radio communication prior to booting of the mobile platform  (e.g. Step 3102, containing a certificate from an IC card, is received by the mobile terminal via a close proximity communication, e.g. wire or wireless com. for the ICC, prior to booting the applications in step 0603) [1485, 1488, 1196-1197]; 	
	verifying the digital certificate with one of the digital signatures (3282) stored on the mobile platform prior to initiating booting of the mobile platform (the received item 3282 stored, prior to booting the applications in step 0603) [1196-1197, 1026-1027, 1030, 1063-1065, 1361]; 
	booting the mobile platform upon verification of the digital certificate of the ICC (Fig. 6 shows loading the application/program(s) after the verification of the certificates) [0190-194, 1428-39, 1485], wherein the booting of the mobile platform is based on the operating system information corresponding to the one of the digital signatures (booting/loading the platform after verification) [0190-194, 1428-39, 1485]; 
	Kudo discloses (Figs. 1 and 7) booting the mobile platform upon verification of the digital certificate of the storage (Fig. 7 steps 715-725) [0008, 0046-556];
	Buer discloses storing, by a mobile platform, a plurality of digital signatures, each digital signature including information corresponding to a user, the information comprising operating system information to be used when booting the mobile platform for the user (verifying a digital credential belong to user(s) to a database, which stored/containing all credentials of all users, allowing access to an application, if the user(s) credential containing in a smartcard can be verified. Steps 2010-280) [0052-55, 0018, 0031, 0006];
establishing a secure communication channel between the mobile platform and a network based on the digital certificate [0031, 0048, 0068, 0074].
booting the mobile platform upon verification of the digital certificate of the ICC, wherein the booting of the mobile platform is based on the operating system information corresponding to the one of the digital signatures (verifying a digital credential belong to user(s) to a database, which stored/containing all credentials of all users, allowing access to an application, if the user(s) credential containing in a smartcard can be verified. Steps 2010-280) [0052-55, 0018, 0031, 0006].
	However, all cited prior arts of record fail to disclose in claims 1, 8, and 15, “…a plurality of digital signatures, each digital signature including information corresponding to a user, the information comprising operating system information to be used when booting a mobile platform for the user; and a processor receiving a digital certificate from an integrated circuit card (“ICC”) via close-proximity radio communication between the ICC and the mobile platform prior to booting the mobile platform, verifying the digital certificate with one of the digital signatures prior to booting of the mobile platform, booting the mobile platform upon verification of the digital certificate of the ICC using a public key provided by the digital certificate corresponding to the operating system information of the one of the digital signatures and establishing a secure communication channel between the mobile platform and a network based on the digital certificate, obtaining measured boot values of the mobile platform, providing the measured boot values to a mobile device management (“MDM”) server and receiving a verification of a validity of the measured boot values from the MDM server.” (and similar limitations)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 10891599 B2 - Near field communications (NFC) have been developed to eliminate some of the inconveniences of current communication technologies while allowing fast, secure connections of devices in close proximity to one another. The European Computer Manufacturer's Association (ECMA) has developed a standard for near field communications, NFCIP-1 (ECMA-340, ISO/IEC 18092) Near Field Communication Interface and Protocol. This 
standard for NFC in mobile devices has been harmonized with the ISO/IEC 14443 standard for contactless smart cards allowing mobile devices to emulate contactless smart cards in payment, access, and transit applications. 

	US 20090204806 A1 - An authentication system that can show having an authentic computer program, can certify the authenticity of itself, and can verify the certification. The authentication system is composed of a terminal (requesting device) and a card (verifying device). The card stores secret information to be used by the terminal, and an update program for the terminal. The card verifies authenticity of the terminal using information obtained from the 
terminal. When it judges that the terminal is authentic, the card outputs the secret information to the terminal. When it judges that the terminal is not authentic, the card outputs the update program. With this structure, the terminal is forced to update the program when it attempts to use the secret information.

	US 20150350411 A1 - A method for protecting a wireless communications device against unauthorized use of functionality provided by the wireless communications device, the method comprising: receiving a binding command to bind the wireless communications device to a subscription identification module operationally coupled to the wireless communications device and associated with a subscription to a communications service; responsive to the received command, storing a module identifier identifying the subscription identification module; and storing a device identifier identifying the wireless communications device; obtaining an unbind code and storing the obtained unbind code; performing a module verification verifying that a subscription identification module identified by a stored module identifier is operationally coupled to the wireless communications device, performing a device verification verifying whether a wireless communications device identified by a stored device identifier is operationally coupled to the subscription identification module; and preventing operation of at least a part of said functionality unless the module verification and the device verification have been performed successfully.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642